Citation Nr: 1631162	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  13-15 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Center in Milwaukee, Wisconsin


THE ISSUE

Entitlement to death pension benefits due to the Veteran's surviving spouse.


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from January 1942 to November 1945.  The Veteran died in February 1992.  His spouse died in July 2011.  The appellant is the daughter of the Veteran and his spouse.  The appellant has been recognized as a proper substitute in the appeal.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2012 decision of the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.  When this case was before the Board in April 2015, it was decided in part and remanded in part.

The record before the Board consists of a paper claims file and electronic records in Virtual VA and the Veterans Benefits Management System. 


FINDING OF FACT

The surviving spouse did not meet the income and net worth requirements for death pension benefits, to include at the aid and attendance rate.   


CONCLUSION OF LAW

The Veteran's surviving spouse was not entitled to death pension benefits, to include at the aid and attendance rate.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Except as otherwise provided, where death occurred on or after December 1, 1962, periodic monthly benefits (other than insurance and service member's indemnity) authorized under the laws administered by VA to which a payee was entitled at his or her death under existing ratings or decisions or those based on evidence in the file at date of death, and due and unpaid will, upon the death of such person, be paid as follows: upon the death of a surviving spouse or remarried surviving spouse, to the veteran's children.  38 C.F.R. § 3.1000(a)(2). 

In all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of the last sickness or burial.  38 C.F.R. § 3.1000(a)(5).

Death pension benefits are generally available for surviving spouses as a result of a veteran's nonservice-connected death.  38 U.S.C.A. § 1541(a).  A surviving spouse is entitled to such benefits if the veteran served for 90 days or more, part of which was during a period of war; or, if the veteran served during a period of war and was discharged from service due to a service-connected disability or had a disability determined to be service-connected, which would have justified a discharge for disability; and if the claimant meets specific income and net worth requirements.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4), 3.274.

A higher rate of death pension is available for a surviving spouse who is in need of regular aid and attendance or housebound.  38 U.S.C.A. § 1541(d)(1); 38 C.F.R. § 3.23(d)(2).  

To establish a need for regular aid and attendance, the claimant must (1) be blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) be a patient in a nursing home because of mental or physical incapacity; or (3) show a factual need for aid and attendance.  38 C.F.R. § 3.351(c).  A factual need for aid and attendance includes the inability to dress, undress, keep ordinarily clean and presentable, feed oneself through loss of coordination of the upper extremities or through extreme weakness, or attend to the wants of nature.  It includes the frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid.  A need for aid and attendance also includes either physical or mental incapacity that requires care or assistance on a regular basis to protect against the hazards or dangers incident to the daily environment.  It is only necessary that the evidence establish that the person is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a) . 

To establish that the surviving spouse is permanently housebound, she must be substantially confined to his or her home (ward or clinical areas, if institutionalized) or immediate premises by reason of disability or disabilities which it is reasonably certain will remain throughout the surviving spouse's lifetime.  38 C.F.R. § 3.351(f).

Factual Background and Analysis

In March 2011, the Veteran's surviving spouse filed a claim for pension benefits, including aid and attendance benefits.  In July 2011, the surviving spouse died.  The appellant has been recognized as a valid substitute in this appeal.   

Pursuant to the Board's remand directive, VA sent a letter to the appellant in November 2015 informing her of the evidence needed to establish entitlement to aid and attendance, including a completed improved pension and eligibility verification report showing the surviving spouse's income and net worth, a medical expense report showing the surviving spouse's unreimbursed medical expenses, and medical evidence of need for aid and attendance or housebound status.  

The appellant did not submit the financial information requested by VA.  The record does not otherwise provide this information.  In the absence of financial information, the Board is unable to conclude that the surviving spouse met the specific income and net worth requirements.  Accordingly, the appeal must be denied.  



ORDER

Entitlement to death pension benefits, including at the aid and attendance rate, is denied.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


